Citation Nr: 1802851	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  12-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right ankle status-post talar osteophyte excision.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the Veteran's service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1975 to November 1994, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

In April 2015 and January 2016, the issue of entitlement to a disability rating in excess of 10 percent for right ankle status-post talar osteophyte excision was previously before the Board and remanded for additional development.


FINDINGS OF FACT

1.  Prior to November 17, 2015, the Veteran's right ankle status-post talar osteophyte excision was manifested by pain and moderate limitation of motion.

2.  Since November 17, 2015, the Veteran's right ankle status-post talar osteophyte excision is manifested by pain and marked limitation of motion.

3.  It is reasonably shown that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to November 17, 2015, the criteria for a disability rating in excess of 10 percent for right ankle status-post talar osteophyte excision were not met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5270-74 (2017).

2.  Since November 17, 2015, the criteria for a disability rating of 20 percent for right ankle status-post talar osteophyte excision have been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5270-74 (2017).

3.  The criteria for assignment of TDIU due to the Veteran's service-connected disability are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right ankle disability is worse than his currently assigned rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.
The Veteran's residuals of a right ankle fracture are currently rated as 10 percent disabling under DC 5299-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  See 38 C.F.R. § 4.27 (2017).  The hyphenated diagnostic code in this case indicates that an unlisted disease of the ankle, under Diagnostic Code 5299, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected residuals of a right ankle fracture is rated by analogy) is limitation of motion, which is evaluated under 38 C.F.R. § 4.71a, DC 5271.

DC 5271 assigns a 10 percent disability rating for moderately limited range of motion of the ankle and a 20 percent disability rating for markedly limited range of motion of the ankle.  

The words slight, moderate, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pursuant to VA regulations, normal range of motion for ankle dorsiflexion is 0 to 20 degrees and for plantar flexion is 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II. 

The Board must also consider whether the Veteran is entitled to separate or higher disability ratings under other DCs that relate to the ankle.  See 38 C.F.R. 4.71a, DCs 5270 through 5274.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
DC 5270 provides the following disability ratings for ankylosis of the ankle: 20 percent for in plantar flexion of less than 30 degrees; 30 percent for in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 (zero) and 10 degrees; and 40 percent for in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  See 38 C.F.R. § 4.71a.

DC 5272 provides a 10 percent disability rating for subastragalar or tarsal joint ankylosis in good weight-bearing position and a 20 percent disability rating for ankylosis in poor weight-bearing position.  See 38 C.F.R. § 4.71a.

DC 5273 provides a 10 percent disability rating for moderate deformity resulting from the malunion of the os calcis or astragalus and a 20 percent disability rating for a marked deformity resulting from the malunion of the os calcis or astragalus.  

DC 5274 provides a 20 percent disability rating for astragalectomy.  

A.  Prior to November 17, 2015

At the October 2008 VA examination, the Veteran reported weakness, stiffness, swelling, locking, constant pain, and constant cracking.  He also reported that he was sometimes unable to walk.  Upon examination, there was edema and tenderness; however, there were no signs of effusion, weakness, redness, heat, guarding of movement, or subluxation.  The Veteran had full range of motion of the right ankle and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The Veteran reports, and VA treatment records show, continued right ankle pain throughout the appeal period.  December 2009 notice of disagreement, May 2009 VA treatment record, September 2010 statement, October 2010 statement, March 2012 VA Form 9.

The September 2010 VA examination, the Veteran reported no weakness, stiffness, swelling, heat redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain or dislocation.  He reported no flareups, no treatment, and no overall functional impairment from his right ankle condition.  Upon testing, range of motion of the right ankle was within normal limits and repetitive range of motion was possible with no additional degree of limitation.

The preponderance of the evidence shows that, even considering his pain and corresponding functional impairment, including during flare-ups, the Veteran does not have marked limitation of motion of right ankle, ankylosis, malunion of os calcis or astragalus, or astragalectomy prior to November 17, 2015.  Accordingly, a rating in excess of 10 percent prior to November 17, 2015 is not warranted.

B.  Since November 17, 2015

At the November 2015 Board hearing, the Veteran testified that his ankle had worsened.  See November 2015 Board hearing transcript, p. 10.  The May 2016 VA examination showed dorsiflexion of 5 degrees, plantar flexion of 10 degrees, no ankylosis, and no instability or dislocation was suspected.  The July 2016 VA examination shows dorsiflexion of 5 degrees, plantar flexion of 15 degrees, no ankylosis, and no instability or dislocation was suspected.  Accordingly, the Board finds that a rating of 20 percent for the Veteran's residuals of a right ankle fracture is warranted for marked limitation of motion under DC 5271.  

A rating in excess of 20 percent is not warranted as there is no evidence of ankylosis of the right ankle.  The Board notes that as 20 percent is the highest schedular rating for limitation of motion of the ankle, the regulatory provisions (38 C.F.R. §§ 4.40, 4.45) pertaining to functional loss are not applicable.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85   (1997); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Board has also considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, given that the Veteran has been granted the maximum rating based on limitation of motion of the ankle, and a higher rating requires ankylosis, there is no prejudice in the May 2016 and July 2016 VA examinations failing to comply with § 4.59 as interpreted in Correia.

II.  TDIU

The Veteran contends that he is unable to work due to his service-connected low back, right shoulder, and knee conditions.  See July 2015 and December 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.   

The July 2016 VA examination shows the Veteran's right ankle impacts his ability to work due to decreased mobility, problems with lifting and carrying, and pain.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of the following: right shoulder degenerative arthritis with instability and subacromial spur rated 30 percent disabling from May 14, 2010; radiculopathy of the sciatic nerve roots of the right lower extremity, rated 20 percent disabling; lumbar spine degenerative arthritis with intervertebral disc syndrome (IVDS), rated 20 percent disabling from September 5, 2008, 40 percent disabling from April 8, 2016, and 20 percent disabling from January 31, 2017; hypertension, rated 10 percent disabling; right ankle status-post talar osteophyte excision, rated 10 percent disabling from January 2, 1997 and 20 percent disabling from November 17, 2015; tinnitus rated 10 percent disabling; hiatal hernia/ GERD, rated 10 percent disabling; right ankle scar rated 10 percent disabling; radiculopathy of the left lower extremity, rated 10 percent disabling from March 20, 2013; right knee degenerative joint disease rated 10 percent disabling from April 8, 2016; left knee degenerative joint disease rated 10 percent disabling from April 8, 2016; left ankle strain; rated 10 percent disabling from April 8, 2016; tendonitis of the left triceps, rated noncompensable; and bilateral hearing loss, rated noncompensable.  The Veteran's right shoulder degenerative arthritis with instability and subacromial spur, lumbar spine degenerative arthritis with intervertebral disc syndrome (IVDS), and right ankle status post talar osteophyte excision are combined for the purposes of eligibility for TDIU as they are affecting a single body system (orthopedic).  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

The April 2013 VA examiner determined the Veteran's service-connected back condition impacts his ability to work as he is unable to perform physical labor; prolonged standing, walking, and sitting are limited; and is unable to perform heavy lifting or carrying.  The examiner also determined that the Veteran's service-connected bilateral knee disabilities also impact his ability to work as he is limited in prolonged standing and ambulation and unable to kneel or squat.

The September 2015 and May 2016 VA examiners determined the Veteran's back impacts his ability to work, specifically prolonged sitting, standing, walking, and lifting.  The September 2015 examiner noted he requires a break or change in position after approximately 30 minutes of activity.

At the December 2015 VA examination, the Veteran reported tinnitus impacts his ability to work as he is unable to do anything until his tinnitus stops.

The Board acknowledges that the May 2016 VA examiner noted that the Veteran's shoulder did not impact his ability to work and the May 2016 and January 2017 VA examiners opined that the Veteran's knee conditions had no impact on his ability to work.

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevents him from securing or following substantially gainful employment.  

As the Veteran meets the requirements under 38 C.F.R. § 4.16(a), is not currently working, and the evidence supports that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment, the Board finds that entitlement to a TDIU is warranted.


ORDER

Prior to November 17, 2015, a rating in excess of 10 percent for right ankle status-post talar osteophyte excision is denied.

Since November 17, 2015, a rating of 20 percent for right ankle status-post talar osteophyte excision is granted, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to TDIU due to a service-connected disability is granted, subject to the applicable criteria governing the payment of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


